Van Hoesen, J.
I will not sign the proposed decree. The amounts must be specified. No such looseness can be permitted as the proposed decree makes .possible. It is .not enough *13that the amounts are small, and the counsel reputable. If this decree is signed, it becomes a precedent, and it may result in loss to some estate where the parties are .different from those wno propose this decree.
Again, I cannot allow anything to Lindsay & Flammer. The allowance is to the assignee, and is made as one of the expenses of his execution of the trust.
There will be no difficulty in having a proper decree signed.